Citation Nr: 1631897	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  09-38 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of a bilateral leg and lower extremity disorder as caused by VA medical treatment in December 2002. 

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability to the digestive system as caused by VA medical treatment in December 2002.

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional kidney disability as caused by VA medical treatment in December 2002.

4.  Entitlement to automobile and adaptive equipment or adaptive equipment only.

5.  Entitlement to specially adapted housing or a special home adaptation grant.



REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran had active military service from October 1952 to August 1956.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2007 and April 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In an August 2010 decision the Board granted the Veteran special monthly compensation based on the need for aid and attendance.  This decision remanded the remainder of the Veteran's claims in order to obtain copies of the records from the Veteran's successful claim under the Federal Tort Claims Act (FTCA) and to provide the Veteran a copy of 38 C.F.R. §3.361 in a supplemental statement of the case (SSOC).  A review of the record reveals that copies of the records from the Veteran's FTCA claim were obtained and that an April 2016 SSOC included a copy of 38 C.F.R. §3.361.  Thus there has been substantial compliance with the remand directives.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  The Veteran does not have additional disability of either leg/lower extremity resulting from VA medical treatment in December 2002.

2.  The Veteran does not have additional disability of the digestive system resulting from VA medical treatment in December 2002.

3.  The Veteran does not have additional disability of kidneys resulting from VA medical treatment in December 2002.

4.  The Veteran's only service-connected disabilities are schizophrenia, rated at 100 percent disabling, and duodenal ulcer disease, rated at 10 percent disabling.  


CONCLUSIONS OF LAW

1.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of the legs/lower extremities have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).

2.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of the digestive system have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).

3.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for a kidney disorder have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).

4.  The criteria for a certificate for assistance in the purchase of one automobile or other conveyance, or necessary adaptive equipment have not been met.  38 U.S.C.A. §§ 3901, 3902 (West 2014); 38 C.F.R. §§ 3.350, 3.808 (2015).

5.  The criteria for entitlement to specially adapted housing and/or special home adaptation grant have not been met.  38 U.S.C.A. § 2101 (West 2014); 38 C.F.R. §§ 3.809, 3.809a (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

VA's duty to notify was satisfied by letters dated in July 2007 and January 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  VA treatment records, FTCA records, private hospital records (see VBMS entry dated May 9, 1979) and lay statements have been associated with the record.  The Veteran has been provided VA medical examinations and a VA medical opinion has been obtained. 

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  1151 Claims

The Veteran contends that he has developed additional disabilities to his legs/lower extremities, to his digestive system, and to his kidneys as the result of VA treatment in December 2002.  He asserts that he was prescribed 50mg of prednisone, one tablet every six hours, on December 4, 2002, in preparation for a computed tomography (CT) scan.  On December 5, 2002, he was hospitalized by VA for chest pains for 15 days.  He reports that he continued on the prednisone, and was again hospitalized from February 8, 2003 to February 25, 2003 at Hospital De La Concepcion for diarrhea, kidney problems, and lower leg extremity weakness and edema.  He believes VA committed "malpractice" by prescribing an inappropriate amount of medication.  He points out that he was awarded $25,000 by VA's Office of Regional Counsel per the Federal Tort Claims Act due to the improper prescription of prednisone.  He says his legs, in particular, are permanently damaged and that he has already been provided a wheelchair and an electronic scooter from VA.  

In pertinent part, section 1151 provides for compensation for qualifying additional disability in the same manner as if such additional disability were service- connected.  A qualifying additional disability is one in which the disability was not the result of the Veteran's willful misconduct; and, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.361(b).

It is also necessary to show that additional disability actually resulted from such disease, or that an injury or an aggravation of an existing disease or injury was suffered as a result of hospitalization or medical treatment and is not merely coincidental therewith.  The mere fact of aggravation, alone, will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(1), (2).   

The VA medical records reveal that the VA instructed the Veteran to take prednisone and to report for a CT scan on December 5, 2002.  That day the Veteran had severe chest pain and was hospitalized by VA for 15 days in the Cardiology Ward.  The Veteran was again instructed to take prednisone.  The Veteran reports that during the week from February 2 to the 8th he began to feel weakness in the legs, could not walk, and had uncontrollable diarrhea.  The Veteran was then hospitalized at a private hospital from February 8 to February 25, 2003.

On VA examination in February 2008 the Veteran was noted to have coronary artery disease, claudication of the lower extremities and diabetes mellitus.  The examiner indicated that the Veteran did not have chronic diarrhea. 

On VA aid and attendance examination in May 2008 the Veteran asserted that he had chronic gastritis due to prednisone intoxication.  He reported lower extremity weakness that required him to use Canadian crutches.  He said that he had never been told the cause of his lower extremity weakness.  The diagnoses were coronary artery disease, chronic gastritis, peptic ulcer disease and peripheral lower extremity neuropathy.  

The Veteran is competent, as a lay person, to report that as to which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, to the extent that he asserts that he developed additional disability of the lower extremities, of the gastrointestinal system, and of the kidneys as a result of VA treatment, the Board finds that he is not competent to link any current diagnoses to VA care under 38 U.S.C.A. § 1151.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation or the normal standard of care in these situations.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345  (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.

The Board has considered that the Veteran brought a claim against VA under the FTCA due to his VA medical treatment and that he received a settlement from VA due to this claim.  The Veteran's statements indicate that he believes that this is proof of VA medical negligence and proof that he has additional medical disability due to the VA medical treatment.  However, a review of the settlement papers does not show any finding that VA medical treatment in December 2002 resulted in any permanent additional disability of any sort.

The medical evidence of record reveals that the Veteran had lower extremity, kidney and gastrointestinal disability prior to December 2002.  The VA and private treatment records in December 2002 and February 2003 do not indicate that the Veteran developed additional permanent lower extremity, gastrointestinal, or kidney disability due to VA treatment, including any inappropriate dosage of prednisone.  

The most probative evidence of record is an August 2009 opinion from a VA physician who reviewed the Veteran's medical records.  She noted that the Veteran was given an improper prescription of prednisone.  The Veteran was evaluated at VA facility complaining of diarrhea, with assessment of gastroenteritis.  The condition did not improve and the Veteran was admitted to a private hospital on February 8, 2003 for acute diarrhea, moderate dehydration and left leg cellulitis.  The VA examiner noted that the Veteran was treated with intervenous fluids and antibiotics and that the diarrhea and cellulitis successfully resolved without complications or evidence of permanent sequelae.  The VA examiner opined that there was no evidence of any permanent disability of the legs or digestive system attributable to the alleged intake of improper dispatched prednisone prescription.  She noted that the Veteran had several chronic conditions that explained his claimed symptoms of the legs and digestive system.  These included duodenal ulcer status post gastrojejunostomy, severe peripheral artery disease and diabetic peripheral neuropathy. 

In summary, an increase or additional disability of the legs/lower extremities, of the gastrointestinal system and of the kidneys has not been shown to be due to VA medical treatment.  Even if there is carelessness, negligence, lack of proper skill or error in judgment on the part of VA; without there being an increase or additional disability resulting from such VA treatment, the statutory prerequisites for compensation under 38 U.S.C.A. § 1151 have not been met.  Accordingly, the preponderance of the evidence is against the Veteran's claims, and compensation for a bilateral leg and lower extremity disability, for a digestive system disability, and for a kidney disorder under 38 U.S.C.A. § 1151 is not warranted. 

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  Specially Adapted Housing/Automotive and Adaptive Equipment

The Veteran reports that he has loss of use of both legs and asserts that he is therefore entitled to VA special adaptive housing and VA automotive and adaptive equipment benefits.  

A certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who is receiving compensation for permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) The loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809.  VA considers 3.309(b) satisfied if the Veteran has service-connected amyotrophic lateral sclerosis rated 100 percent under 38 C.F.R. § 4.124a, Diagnostic Code 8017. 

A certificate of eligibility for assistance in acquiring necessary special home adaptions, or for assistance in acquiring a residence already adapted with necessary special features, i.e., a "special home adaptation grant," may be issued to a claimant who is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809, who has not previously received assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a), and who is in receipt of VA compensation for permanent and total disability, i.e., a 100 percent rating or a rating based on a total rating for compensation purposes based upon individual unemployability, for a service-connected disability.  Under 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a, the service-connected disability must:

(1)(i) Include the anatomical loss or loss of use of both hands; (ii) Deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of one or more extremities or the trunk, or (iv) Residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease); or 

(2) Be due to (i) Blindness in both eyes having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens. 

A certification of eligibility for financial assistance in the purchase of one automobile or other conveyance and of basic entitlement to necessary adaptive equipment will be made where a Veteran who, due to a service-connected disability, has: (i) the loss, or permanent loss of use, of one or both feet; (ii) the loss or permanent loss of use of one or both hands; or (iii) permanent impairment of vision in both eyes, resulting in (1) central visual acuity of 20/200 or less in the better eye, with corrective glasses, or, (2) central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of the visual field subtends an angular distance no greater than twenty degrees in the better eye; (iv) a severe burn injury of deep partial thickness or full thickness burns resulting in scar formation that cause contractures and limit motion of one or more extremities or the trunk and preclude effective operation of an automobile; (v) amyotrophic lateral sclerosis; and (vi) for adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808.

As noted above, the Veteran's claim for compensation for bilateral lower extremity disability under the provisions of 38 U.S.C.A. § 1151 has been denied.  The Veteran's only service-connected disabilities are schizophrenia, rated as 100 percent disabling, and duodenal ulcer disease, rated as 10 percent disabling.  Thus, the criteria for specially adapted housing, a special home adaptation grant, and automobile or other conveyance and adaptive equipment have not been met.  The preponderance of the evidence is against the claim and the benefit of the doubt rule is not applicable.  Gilbert, 1 Vet. App. 49.



	(CONTINUED ON NEXT PAGE)






ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of a bilateral leg and lower extremity disorder as caused by VA medical treatment in December 2002 is denied. 

Compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability to the digestive system as caused by VA medical treatment in December 2002 is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for additional kidney disability as caused by VA medical treatment in December 2002 is denied.

Eligibility for financial assistance in the purchase of an automobile and adaptive equipment, or for adaptive equipment only is denied 

Eligibility for financial assistance in acquiring specially adapted housing or a special home adaptation grant is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


